Fourth Court of Appeals
                                         San Antonio, Texas
                                                October 31, 2018

                                             No. 04-18-00446-CV

    IN RE PHOENIX SERVICES, LLC; Pruitt’s Fract Tanks, LLC; and Jose Jaime Jacquez

                                      Original Mandamus Proceeding 1

                                                     ORDER

       On July 3, 2018, relators filed a petition for writ of mandamus, the real party in interest
responded, and relators replied. After reviewing the petition, the response, and the reply, we
conclude relators are entitled to the relief requested. Accordingly, the petition for writ of
mandamus is CONDITIONALLY GRANTED. TEX. R. APP. P. 52.8(c).

        The Honorable Gloria Saldana is ORDERED to, within fifteen days from the date of this
order, withdraw her “Order on Defendants’ Motion to Conduct Neuropsychological Examination,”
and enter an order requiring Fernando Martinez, Jr. to submit to a neuropsychological examination
on reasonable and appropriate terms and conditions. The writ will issue only if we are notified
that Judge Saldana has not complied within fifteen days from the date of this order.

        It is so ORDERED on October 31, 2018.


                                                                       _____________________________
                                                                       Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of October, 2018.

                                                                       _____________________________
                                                                       Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. 17-01-33870-MCV, styled Fernando Martinez, Jr. and Jose Javier Cisneros
v. Phoenix Services, LLC, et al., pending in the 293rd Judicial District Court, Maverick County, Texas. The Honorable
Gloria Saldana, retired, signed the order at issue here.